 



Exhibit 10.1

 

RESTATED AND AMENDED EMPLOYMENT AGREEMENT

 

THIS RESTATED AND AMENDED EMPLOYMENT AGREEMENT (“Agreement”) is made and shall
be effective as of the 5th day of June, 2019 (the “Effective Date”), by and
between CAPRICOR THERAPEUTICS, INC. (“CAPR”) and CAPRICOR, INC., (“Capricor”)
whose offices are located at 8840 Wilshire Blvd., 2nd Floor, Beverly Hills,
California 90211 (collectively, the “Company”), and LINDA MARBAN, Ph.D., whose
address is [***] (“Executive”).

 

RECITALS

 

A.        Executive has been employed by the Company as its Chief Executive
Officer pursuant to an Employment Agreement dated September 1, 2010 (“the
Original Employment Agreement”); and

 

B.         The Company desires to amend and restate the terms of Executive’s
employment and assure itself of the services of Executive by continuing the
employment of Executive under the terms set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
agreements set forth herein and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby mutually
agree as follows:

 

1.           EMPLOYMENT. As of the Effective Date of this Agreement, the
Original Employment Agreement shall be restated, amended and superseded by this
Agreement. The Company hereby agrees to continue the employment of Executive,
and Executive hereby agrees to accept the continuation of her employment with
the Company, upon the terms and conditions herein set forth.

 

2.           DUTIES AND POWERS OF EXECUTIVE

 

2.1        Duties of Executive. Executive shall serve as the Company’s Chief
Executive Officer reporting directly to the Company’s Board of Directors. In
that capacity, Executive shall do and perform all services, acts or things
necessary or advisable to manage the Company’s business, including, without
limitation, those duties set forth on Exhibit A, attached hereto (collectively,
the “Services”). Except as otherwise specifically set forth in this Agreement,
during the duration of her employment, and except for periods of illness,
vacation, or reasonable leaves of absence, Executive shall devote her full time
and attention to the business and affairs of the Company, as such business and
affairs now exist and as they hereafter may be changed or added to, under and
pursuant to the general direction of the Company’s Board of Directors (the
“Board”).

 



  1 

 



 

2.2        Place of Performance. Executive shall be expected to perform her
Services primarily from the Company’s offices located in Beverly Hills,
California except for those occasions when Executive may elect to work remotely
for short periods of time, not to extend beyond ten (10) consecutive business
days in duration unless otherwise agreed by the Company.

 

2.3        Other Activities. Executive shall not provide any work or services
for any other person or organization without the prior written consent of the
Board, which consent may be withheld in the Board’s sole and absolute
discretion. Additionally, nothing contained herein shall prohibit Executive from
making passive personal investments in private or publicly traded companies so
long as Executive’s investment does not constitute an equity position greater
than five percent (5%) of such company’s outstanding securities.

 

2.4        Company Policies. By execution of this Agreement, Executive is
agreeing to comply with all Company policies, procedures and standards of
conduct that are currently in effect or that may be established or modified by
the Company from time to time.

 

3.           COMPENSATION

 

3.1        Base Salary. In consideration of the Services to be provided by
Executive during her employment hereunder, Executive shall receive a base salary
of one hundred fifty thousand dollars ($150,000) per annum (the “Base Salary”),
which sum shall be payable in semi-monthly installments consistent with Company
pay practices.

 

3.2        Grant of Stock Options. As further consideration for the Services to
be provided by Executive hereunder, Executive shall be considered for grants of
stock options under CAPR’s 2012 Restated Equity Incentive Plan (the “Stock
Plan”) to purchase additional shares of Common Stock of CAPR (the “Option
Shares”) at the discretion of the Company’s Board. Option Shares shall be
subject to the provisions of the Stock Plan and the applicable Stock Option
Agreement to be executed by CAPR and Executive.

  

3.3        Bonuses and Additional Compensation. Along with other Executives of
the Company, Executive shall be considered for Base Salary increases, bonuses or
additional stock options, the granting of which shall be determined in the sole
discretion of the Company’s Compensation Committee and Board of Directors,
taking into consideration Executive’s performance and the performance of the
Company as a whole.

 

3.4        Deduction of Taxes. The Company shall have the right to deduct or
withhold from the compensation due to Executive hereunder any and all sums
required for Federal Income and Social Security taxes and all other federal,
state or local taxes now applicable or that may be enacted and become applicable
in the future.         

   

  2 

 



 

4.           OTHER BENEFITS

 

4.1         Insurance. So long as Executive remains employed by the Company,
Executive shall be entitled to participate in the medical, dental and vision
insurance plans which are from time to time made available to other executives
of the Company in accordance with the Company’s policies then in effect. The
right to receive such insurance benefits shall vest if and only if any of the
foregoing types of insurance plans are adopted and maintained by the Company. In
addition, the sum of one thousand dollars ($1,000) shall be deposited into a
flexible spending account each year earmarked for Executive’s benefit to be used
only for qualified medical expenses. If Executive’s employment is terminated for
whatever reason before such sum is expended by her, any remaining balance will
be cancelled upon termination of employment.

 

4.2          Paid Time Off and Sick Pay.

 

(a)      Paid Time Off. Executive shall be entitled to a maximum of twenty (20)
working days’ off during each one-year period of this Agreement without loss of
compensation, to be taken at a time or times mutually agreed upon by the Company
and Executive. Paid time off days may be taken only at such times as are
mutually convenient for the Company and Executive. Executive acknowledges that
all matters regarding paid time off will be subject to the Company’s written
policy with respect thereto, a copy of which has been provided to Executive.

 

(b)     Sick Days. Executive shall be entitled to take a maximum of six (6) sick
days per calendar year without loss of compensation. Executive acknowledges that
all matters regarding sick leave will be subject to the Company’s written policy
with respect thereto. The Company reserves the right from time to time to alter,
modify or eliminate benefits offered to its executives under any of the
Company’s policies or plans.

 

4.3        Business Expenses. The Company shall reimburse Executive monthly for
all reasonable business expenses incurred by Executive in performing the
Services hereunder, including, without limitation: (a) expenses incurred for
business travel; (b) meals, lodging, and ground transportation expenses incurred
during business travel; (c) pre-approved promotional expenses; (d) long distance
telephone charges; and (e) any other expenses which the Company determines is
necessary in connection with the performance of Executive’s Services hereunder.
Executive shall furnish to the Company adequate records, receipts and other
documentary evidence required by federal and state statutes and regulations
issued by the appropriate taxing authorities for the substantiation of that
expenditure as an income tax deduction. All travel arrangements shall be in
accordance with the Company’s Travel Policy.

 

4.4         Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the
contrary, if the Company determines, in its good faith judgment, that any
provision of this Agreement is likely to be interpreted as a personal loan
prohibited by the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder (the “Act”), then such provision shall be modified as
necessary or appropriate so as to not violate the Act and if this cannot be
accomplished, then the Company shall use its reasonable efforts to provide
Executive with similar, but lawful, substitute benefits at a cost to the Company
not to significantly exceed the amount the Company would have otherwise paid to
provide such benefit(s) to Executive.

 



  3 

 

 

4.5        Modification of Benefits. The Company reserves the right from time to
time to alter, modify or eliminate benefits offered to it Executives under any
of the Company’s policies or plans.

 

5.           OBLIGATIONS OF EXECUTIVE

 

5.1        Confidential and Proprietary Information. Executive acknowledges and
agrees that she has been given, and during the continuance of this Agreement and
in the course of discharging her duties hereunder, she will have access to and
become acquainted with, information and know-how concerning the operation,
products and processes of the Company which are confidential and/or proprietary
to the Company (and/or its licensors and affiliates). As a condition of
Executive’s employment, Executive acknowledges that she has executed an At-Will
Employment, Confidential Information, and Invention Assignment Agreement (the
“Proprietary Rights Agreement”) which, among other things, sets forth
Executive’s obligations with respect to the Company’s confidential and
proprietary information. An executed copy of the Proprietary Rights Agreement
shall be attached hereto as Exhibit B and incorporated herein by reference.

 

5.2        Non-Competition and Non-Solicitation by Executive. Executive
acknowledges and agrees that her duty of loyalty to the Company is of paramount
importance. As a condition of Executive’s employment, Executive acknowledges and
agrees to abide by the provisions regarding non-competition and non-solicitation
set forth in the Proprietary Rights Agreement attached hereto as Exhibit B.

 

5.3        Equitable Remedies. In the event of a breach or threatened breach of
the provisions of Section 5 of this Agreement, including its subsections, the
Company shall be entitled to an injunction enjoining Executive from such breach,
but nothing herein shall be construed as prohibiting the Company from pursuing
in addition any other remedies available for such breach or threatened breach.

 

6.           COMPLIANCE AND REPRESENTATIONS; ETHICAL CONDUCT

 

6.1        Ethical Conduct. It is the policy of Capricor to conduct its business
at all times in accordance with the highest standards of corporate, business and
medical ethics. Executive agrees to comply with those standards as more
particularly set forth in the Company’s Code of Conduct and Ethics in all
matters relating to the Services and all other performance under or pursuant to
this Agreement. 

 



  4 

 

 

6.2        Compliance with Laws. In the performance of the Services hereunder,
Executive will comply with all applicable laws, rules and regulations of any
government or governmental body or board having jurisdiction and all
professional standards and guidelines or any code of conduct which may be
applicable to persons involved in the conduct of clinical trials.

 

6.3        No Improper Payments. Executive agrees that she will not, either on
her own behalf or on behalf of the Company, make any improper payment or make
any donation, or give anything of value, either directly or indirectly, to an
official of any government for the purpose of improperly influencing an act or
decision of the official in his or her official capacity or inducing the
official to use his or her influence to assist Executive or the Company in
obtaining or maintaining business or for any other improper purpose prohibited
by applicable law or the public policies of the U.S. or any country in which the
Company’s business is conducted.

 

6.4         No Political Payments. Executive shall not, in the name, on behalf
or for the benefit of the Company or any of its affiliates or in respect to any
clinical trial which it is conducting, offer, pay, give, promise to pay or give,
or authorize the payment or gift of money or anything of value to any official,
political party (or employee of a customer) or to any other person at the
request, suggestion or direction of any official, political party (or employee
of a customer) or when all or a portion of such money or thing of value will be
offered, given or promised, directly or indirectly, to any such person for the
purpose of improperly obtaining or retaining business or favorable governmental
action.

 

6.5        No Debarment. Executive represents that as of the time of the signing
of this Agreement, she has not been debarred in the conduct of clinical trials
and she will not knowingly use the services of any debarred person in connection
with any work on any clinical trial conducted by the Company. If, at any time
after execution of this Agreement and continuing for a period of one (1) year
after the termination hereof, Executive becomes aware that she or any person
utilized for the conduct of any of the Company’s clinical trials is debarred, or
is knowingly in the process of being debarred, Executive shall so notify the
Company in writing immediately.

 

7.           TERMINATION OF EMPLOYMENT

 

7.1        At-Will Employment. The employment of Executive shall continue and
remain in effect until the termination hereof by either party. The employment of
Executive is “At-Will” and may be terminated at the will of either the Company
or Executive, with or without cause or notice.

 

7.2        Payments Due Upon Termination. Upon termination of Executive’s
employment for any reason, the Company shall pay to Executive on such date
required by applicable law, a lump sum amount in cash equal to Executive’s Base
Salary and other payments due through the date of termination to the extent not
theretofore paid (“Accrued Amounts”).

 



  5 

 

 

7.3        Severance Benefits. If Executive’s employment terminates due to an
Involuntary Termination (as defined below), Executive will be eligible to
receive the additional compensation described in Subsection (a) below. This
obligation to pay Severance Benefits shall be deemed irrevocable and cannot be
amended or revised unless Severance Benefits exceed what is stipulated in this
Agreement or unless otherwise agreed by the parties in writing.         

 

(a)       Involuntary Termination. If at any time the Company, or any successor
thereto, terminates Executive’s employment without Cause (as defined below and
other than as a result of Executive’s death or disability), or if Executive
resigns for Good Reason (as defined below), (such termination collectively
described herein as an “Involuntary Termination”), Executive will be entitled to
receive the following severance benefits:

 

(i)     Executive will be entitled to receive severance pay in the form of a
lump sum payment representing six months’ (“Severance Amount”) worth of
Executive’s base salary then in effect (ignoring any decrease that forms the
basis of Executive’s resignation for Good Reason, if applicable). The payment of
the Severance Amount shall be conditioned on Executive’s execution of a
Severance Agreement and General Release of all Claims provided by the Company,
and the date upon which such payment will be made will be determined pursuant to
the terms set forth in the Severance Agreement.

 

(b)      Definitions.

 

(i)        “Cause” means the occurrence of any of the following events,
conditions or actions: (1) Executive’s conviction of any felony or any crime
involving fraud, dishonesty or moral turpitude; (2) Executive’s participation,
whether by affirmative act or omission, in any material fraud, material act of
dishonesty or other material act of misconduct against the Company; (3)
Executive’s willful or habitual neglect of her duties, provided Executive has
been given written notice of such neglect and, if curable, a reasonable
opportunity to cure, not to exceed ten (10) days; (4) Executive’s material
violation of any fiduciary duty or duty of loyalty owed to the Company; (5)
Executive’s unauthorized use or disclosure of any confidential information or
trade secrets of the Company; (6) Executive’s breach of any material term of any
material contract between Executive and the Company which has a material adverse
effect on the Company; (7) any misconduct by Executive which may have a
materially adverse effect upon the Company’s business or reputation; (8) the
debarment of Executive or the institution against Executive or debarment or
disqualification proceedings; (9) Executive’s knowing violation of any material
Company policy which has a material adverse effect on the Company; or (10)
Executive’s knowing violation of any state or federal law or regulation in
connection with the performance of her job responsibilities which has a material
adverse effect on the Company.

 



  6 

 

 

(ii)        “Good Reason” means Executive’s resignation from employment with the
Company (or successor to the company, if applicable) due to any of the following
actions taken by the Company (or successor to the Company, if applicable)
without Executive’s prior written consent thereto:

  

(1)      a reduction in Executive’s base salary;

 

(2)      a material reduction in Executive’s authority, title, duties or
responsibilities excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by Executive;

 

(3)      a relocation of Executive’s principal place of employment, whether a
home office based personal residence or Company office, to a place that
increases Executive’s one-way commute by more than 25 miles as compared to
Executive’s then-current principal place of employment immediately prior to such
relocation; and

 

(4)      the occurrence of any illegal, unethical or inappropriate conduct by
the Company in the conduct of its business.

 

(5)      Notwithstanding the foregoing, in order to resign for Good Reason,
Executive must (x) provide written notice to Company within twenty (20) days
after the first occurrence of the event giving rise to Good Reason setting forth
the basis for Executive’s resignation; (y) allow the Company at least ten (10)
days from receipt of such written notice to cure such event, and (z) if such
event is not reasonably cured within such period, Executive’s resignation from
all positions Executive holds with the Company shall be effective no later than
ten (10) days after the expiration of the cure period.

  

(iii)       “Disability” means the physical or mental inability to perform
substantially all of Executive’s duties for a continuous period of ninety (90)
days or more or such longer period mandated by applicable disability laws.

 

8.           GENERAL PROVISIONS

 

8.1        Notices. Any notices to be given by either party to the other may be
effected either by personal delivery in writing, by facsimile or electronic
transmission or by mail, registered or certified, postage prepaid. Mailed
notices shall be addressed to the parties at the addresses appearing in the
introductory paragraph of this Agreement or such other address on file for
Executive in Executive’s personnel records, but each party may change its
address by written notice in accordance with this section. Notices personally
delivered or sent by facsimile transmission shall be deemed communicated as of
the date of actual receipt; mailed notices shall be deemed communicated two (2)
days after the date on which they are mailed.

 



  7 

 

 

8.2        Entire Agreement. This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties with respect to the
employment of Executive by the Company, excluding any Nondisclosure Agreement
previously signed by Executive, the Proprietary Rights Agreement, the written
policies adopted by the Company from time to time, and a Dispute Resolution and
Mutually Binding Arbitration Agreement to be executed by the parties
contemporaneous herewith, and contains all of the covenants and agreements
between the parties with respect to that employment in any manner whatsoever.
Each party acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, other than those set forth herein, have been
made by any party, or anyone acting on behalf of any party, and that no other
agreement, statement, or promise between the parties not contained in this
Agreement shall be valid or binding on the parties. Any modification of this
Agreement will be effective only if it is in writing signed by the party to be
charged.

 

8.3       Severability. If any one or more provisions in this Agreement is held
by a court of competent jurisdiction to be invalid, void, or unenforceable, such
provision shall be judicially modified accordingly to make such provision
enforceable and if not possible to reasonably do so, such provision shall be
deemed excluded from this Agreement. In such case, the balance of this Agreement
shall be interpreted as if such provision were so excluded and shall be
enforceable in accordance with its terms.

 

8.4        Waiver. The failure of either party to insist on strict compliance
with any of the terms, covenants, or conditions of this Agreement by the other
party shall not be deemed a waiver of that term, covenant, or condition, nor
shall any waiver or relinquishment of any right or power at any one time or
times be deemed a waiver or relinquishment of that right or power for all or any
other times.

 

8.5        Governing Law. This Agreement and each of its provisions shall be
governed by and construed in accordance with the laws of the State of California
(without regard to its conflict of law principles), except that the laws of the
State of Delaware shall govern all matters as to the Stock Plan and Stock Option
Agreement.

 

8.6        Agreement Binding. This Agreement shall inure to the benefit of and
be binding upon the Company and its affiliates, successors and assigns. The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it as if no such succession had taken place.

 

8.7        Survival. Notwithstanding any provision of this Agreement to the
contrary, the provisions of Sections 5, 6, 7.2, 7.3 and 8 (and each of their
subsections) shall survive the expiration or termination of this Agreement as
necessary to give full effect to all of the provisions contained herein.

 

8.8        Headings and Captions. Section headings and captions used in this
Agreement are for reference only and shall not affect the construction of this
Agreement.



 

  8 

 



 

Signature Page Follows

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date. 

 

Capricor Therapeutics, Inc.   Executive:       By: /s/ Karen Krasney   By: /s/
Linda Marban           Name: Karen Krasney   Name: Linda Marbán Ph.D.          
Title: EVP, General Counsel      

  

Capricor, Inc.       By: /s/ Karen Krasney         Name: Karen Krasney        
Title: EVP, General Counsel  

 



  9 

 

  

EXHIBIT A

 

DESCRIPTION OF THE SERVICES

 

The Services to be performed by Executive shall include, without limitation, the
following:

 

(a)         managing, overseeing, and directing the Company’s operations;

 

(b)         being primarily responsible for implementing the strategic goals and
objectives of the Company;

 

(c)         giving direction and leadership to the achievement of the Company’s
philosophy, mission, annual goals and objectives;

 

(d)         supporting operations and the administration of the Company’s Board
of Directors by advising and informing Board members and interfacing between
Board members and staff;

 

(e)         overseeing the design, marketing, promotion, and quality of the
Company’s products and services;

 

(f)          together with any Chief Financial Officer, any Vice President of
Finance, or other appropriate officers, recommending an annual budget for Board
approval and prudently managing the Company’s resources with those budget
guidelines according to current laws and regulations;

 

(g)         effectively managing the Company’s human resources according to
authorized personnel policies and procedures that fully conform to current laws
and regulations;

 

(h)         ensuring that the Company and its programs, products, and services
are consistently presented truthfully and accurately to stockholders and the
public;

 

(i)          overseeing investor relations, and fundraising planning and
implementation, including identifying resource requirements, researching funding
sources, establishing strategies to approach investors, submitting proposals,
and managing investor records and documentation;

 

(j)           assisting in the selection and evaluation of Board members;

 

(k)          being available as a contact for appropriate investors;

 

(l)           providing strategic counsel to the Board of Directors regarding
the Company’s growth prospects;

 



  10 

 

  

(m)        ensuring that all financial and non-financial reporting requirements
are met on a timely and regular basis; and

 

(n)         performing such other managerial and operational functions within or
outside the scope of the above-referenced services as may be requested from time
to time by the Board of Directors.

 

EXHIBIT B

 

PROPRIETARY RIGHTS AGREEMENT

  



  11 

